Citation Nr: 1713067	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-25 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO continued a 10 percent disability rating for the service-connected bilateral hearing loss disability.  The Veteran appealed the rating action to the Board.

In his July 2014 substantive appeal, the Veteran requested a video conference (VC) hearing before a Veterans Law Judge.  An August 2016 Report of General Information  reflects that VA personnel had telephoned the Veteran, who indicated that he desired to cancel his VC hearing.  In addition, in a March 2017 statement to VA, the Veteran withdrew his hearing request.  As there is no evidence that the Veteran or his representative have requested a hearing following the withdrawal of his request, the Board will proceed to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of entitlement to an increased disability rating in excess of 10 percent for a bilateral hearing loss disability. 

VA last examined the Veteran to determine the current (then) severity of his service-connected bilateral hearing loss disability in July 2012.  (See July 2012 VA audiometric examination report).  At that examination, because each of the pure tone thresholds at each of the four specified frequencies (i.e., 1000, 2000, 3000 and 4000) were 55 decibels or more in the right ear, hearing loss was evaluated under the exceptional patterns of hearing impairment and only pure tone thresholds were used.  38 C.F.R. § 4.86 (2016).  The July 2012 examiner noted that speech recognition testing could not be tested in the right ear.  Conversely, the Veteran's left ear did not meet the requirements for exceptional hearing impairment during the July 2012 VA examination and it was evaluated using speech recognition scores and pure tone thresholds.  38 C.F.R. § 4.85, 4.86 (2016). 

The Veteran subsequently submitted a July 2014 private audiological evaluation report.  (See July 2014 audiological examination report).  The private audiological evaluation report did not include a speech discrimination test using the Maryland CNC Test as required for VA hearing impairment rating purposes.  See 38 C.F.R. § 4.85(a) (2016).  Accordingly, the Board finds the hearing test conducted in July 2014 is inadequate in evaluating the Veteran's increased rating claim.

In addition, VA audiological evaluations of the left ear performed during the appeal period on February 8, 2011 and January 20, 2012 do not include speech recognition testing, if conducted, rendering these evaluations inadequate for rating purposes.  Thus, the AOJ should contact The Villages VA outpatient clinic (OPC) and ask it to submit the results of any speech recognition testing performed during the above-cited audiological evaluations of the left ear.   Regardless of whether the above results are obtained, as the Veteran's representative has maintained that the Veteran's hearing loss may have worsened since the last VA examination in July 2012 (see Veteran's representative's September 2015 written argument to VA), he should be afforded new VA examination to determine the current severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact The Villages VA OPC and ask that it submit the results of any speech recognition testing of the left ear performed on February 8, 2011 and January 20, 2012.  Any other pertinent treatment records should also be requested.
 
 2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  His Veterans Benefits Management System and Virtual VA electronic records should be available to the examiner and reviewed in conjunction with the examination. All indicated tests and studies should be undertaken. 
   
The examiner should also identify and describe the effect that the Veteran's service-connected bilateral hearing loss has on his daily life.
 
 3.  The claim on appeal should be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the appeal should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

